Name: Council Directive 2001/111/EC of 20 December 2001 relating to certain sugars intended for human consumption
 Type: Directive
 Subject Matter: health;  beverages and sugar;  marketing;  consumption
 Date Published: 2002-01-12

 Avis juridique important|32001L0111Council Directive 2001/111/EC of 20 December 2001 relating to certain sugars intended for human consumption Official Journal L 010 , 12/01/2002 P. 0053 - 0057Council Directive 2001/111/ECof 20 December 2001relating to certain sugars intended for human consumptionTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Certain vertical Directives relating to foodstuffs should be simplified in order to take account only of the essential requirements to be met by the products they cover in order that those products may move freely within the internal market, in accordance with the conclusions of the European Council held in Edinburgh on 11 and 12 December 1992, as confirmed by those of the European Council in Brussels on 10 and 11 December 1993.(2) Council Directive 73/437/EEC of 11 December 1973 on the approximation of the laws of the Member States concerning certain sugars intended for human consumption(4) was justified by the fact that differences between national laws on certain categories of sugar could result in conditions of unfair competition likely to mislead consumers, and thereby have a direct effect on the establishment and functioning of the common market.(3) Directive 73/437/EEC was consequently designed to lay down definitions and common rules on the manufacturing characteristics, packaging and labelling of the products concerned so as to ensure their free movement within the Community.(4) The Commission intends to propose, as quickly as possible, and at all events before 1 July 2000, the inclusion in Council Directive 80/232/EEC of 15 January 1980 on the approximation of the laws of the Member States relating to the ranges of nominal quantities and nominal capacities permitted for certain prepackaged products(5) of a range of nominal weights of the products covered by this Directive.(5) Directive 73/437/EEC should be recast in order to make the rules on manufacturing and marketing conditions relating to certain sugars intended for human consumption more accessible and, furthermore, in order to bring it into line with general Community legislation on foodstuffs, particularly legislation on labelling, colouring matter and other authorised additives, extraction solvents and methods of analysis.(6) The general food-labelling rules laid down in Directive 2000/13/EC of the European Parliament and of the Council(6) should apply subject to certain conditions.(7) In accordance with the principles of subsidiarity and proportionality established by Article 5 of the Treaty, the objective of laying down common definitions and rules for the products concerned and bringing the provisions into line with general Community legislation on foodstuffs cannot be sufficiently achieved by the Member States and can therefore, by reason of the nature of this Directive, be better achieved by the Community. This Directive does not go beyond what is necessary in order to achieve the said objective.(8) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7).(9) To avoid creating new barriers to free movement, Member States should refrain from adopting, for the products in question, national provisions not provided for by this Directive,HAS ADOPTED THIS DIRECTIVE:Article 1This Directive shall apply to the products defined in Part A of the Annex.However, this Directive shall not apply to the products defined in Part A of the Annex when they take the following forms: icing sugars, candy sugars, sugars in loaf form.Article 2Directive 2000/13/EC shall apply to the products defined in Part A of the Annex hereto subject to the following conditions and derogations:1. Without prejudice to point 5 below, the product names listed in Part A of the Annex shall apply only to the products referred to therein and shall be used in trade to designate them.The product name referred to in point 2 of Part A of the Annex may also be used to designate the product referred to in point 3 thereof.However,- the products defined in Part A of the Annex may, in addition to the compulsory product name, also bear qualifying terms commonly used in the various Member States;- the product names may also be used in product names made up to designate other products, in accordance with custom,provided that such names are not liable to mislead the consumer.2. For pre-packaged products weighing less than 20 g, the net weight need not be indicated on the labelling.3. The labelling shall indicate the dry matter and invert sugar content of sugar solution, invert sugar solution and invert sugar syrup.4. The labelling shall include the qualifying term "crystallised" for invert sugar syrup incorporating crystals in the solution.5. Where the products referred to in points 7 and 8 of Part A of the Annex contain fructose in proportions greater than 5 % on a dry matter basis, they shall, in respect of their product name and as ingredients, be labelled as "glucose-fructose syrup" or "fructose-glucose syrup" and "dried glucose-fructose syrup" or "dried fructose-glucose syrup", respectively, to reflect whether the glucose component or the fructose component is in greater proportion.Article 3For the products defined in the Annex, Member States shall not adopt national provisions not provided for by this Directive.Article 4The measures necessary for the implementation of this Directive relating to the matters referred to below shall be adopted in accordance with the regulatory procedure set out in Article 5(2):- bringing this Directive into line with general Community legislation on foodstuffs,- adaptations to technical progress.Article 51. The Commission shall be assisted by the Standing Committee on Foodstuffs (hereinafter referred to as "the Committee") set up by Article 1 of Decision 69/414/EEC(8).2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 6Directive 73/437/EEC is hereby repealed with effect from 12 July 2003.References to the repealed Directive shall be construed as references to this Directive.Article 7Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 12 July 2003. They shall forthwith inform the Commission thereof.The measures shall be applied so as to:- authorise the marketing of the products defined in Part A of the Annex if they conform to the definitions and rules laid down in this Directive, with effect from 12 July 2003;- prohibit the marketing of products which fail to conform to this Directive, with effect from 12 July 2004;However, the marketing of products which fail to conform to this Directive but which were labelled before 12 July 2004 in accordance with Directive 73/437/EEC shall be permitted until stocks run out.When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The methods of making such reference shall be adopted by Member States.Article 8This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 9This Directive is addressed to the Member States.Done at Brussels, 20 December 2001.For the CouncilThe PresidentC. PicquÃ ©(1) OJ C 231, 9.8.1996, p. 6.(2) OJ C 279, 1.10.1999, p. 90.(3) OJ C 56, 24.2.1997, p. 20.(4) OJ L 356, 27.12.1973, p. 71. Directive as amended by the 1985 Act of Accession.(5) OJ L 51, 25.2.1980, p. 1. Directive as last amended by Directive 87/356/EEC (OJ L 192, 11.7.1987, p. 48).(6) OJ L 109, 6.5.2000, p. 29.(7) OJ L 184, 7.7.1999, p. 23.(8) OJ L 291, 19.11.1969, p. 9.ANNEXA. PRODUCT NAMES AND DEFINITIONS1. Semi-white sugarPurified and crystallised sucrose of sound and fair marketable quality with the following characteristics:>TABLE>2. Sugar or white sugarPurified and crystallised sucrose of sound and fair marketable quality with the following characteristics:>TABLE>3. Extra-white sugarThe product having the characteristics referred to in point 2(a), (b) and (c) and in respect of which the total number of points determined according to the provisions of Part B does not exceed eight, and not more than:- four for the colour type,- six for the ash content,- three for the colour in solution.4. Sugar solution(1)The aqueous solution of sucrose with the following characteristics:>TABLE>5. Invert sugar solution(2)The aqueous solution of sucrose partially inverted by hydrolysis, in which the proportion of invert sugar does not predominate, with the following characteristics:>TABLE>6. Invert sugar syrup(3)The aqueous solution, which has possibly been crystallised, of sucrose that has been partly inverted via hydrolysis, in which the invert sugar content (fructose/dextrose quotient 1,0 ± 0,1), must exceed 50 % by weight of dry matter, but which must otherwise meet the requirements laid down in point 5(a) and (c).7. Glucose syrupThe purified and concentrated aqueous solution of nutritive saccharides obtained from starch and/or inulin, with the following characteristics:>TABLE>8. Dried glucose syrupPartially dried glucose syrup with at least 93 % by weight of dry matter, but which must otherwise meet the requirements laid down in point 7(b) and (c).9. Dextrose or dextrose monohydratePurified and crystallised D-glucose containing one molecule of water of crystallisation, with the following characteristics:>TABLE>10. Dextrose or dextrose anhydrousPurified and crystallised D-glucose not containing water of crystallisation, with at least 98 % by weight of dry matter, but which must otherwise meet the requirements laid down in point 9(a) and (c).11. FructosePurified crystallised D-fructose with the following characteristics:>TABLE>B. METHOD OF DETERMINING THE COLOUR TYPE, CONDUCTIVITY ASH CONTENT AND THE COLOUR IN SOLUTION OF SUGAR (WHITE) AND OF EXTRA-WHITE SUGAR DEFINED IN POINTS 2 AND 3 OF PART A"Point" corresponds:(a) in the case of the colour type, to 0,5 units, calculated by the method of the Brunswick Institute for Agricultural and Sugar Industry Technology, as set out in Chapter A, paragraph 2, of the Annex to Commission Regulation (EEC) No 1265/69 of 1 July 1969 establishing methods for determining the quality of sugar bought in by intervention agencies(4);(b) in the case of ash content, to 0,0018 % calculated by the method of the International Commission for Uniform Methods of Sugar Analysis (ICUMSA) as set out in Chapter A, paragraph 1, of the Annex to Regulation (EEC) No 1265/69;(c) in the case of the colour in solution, to 7,5 units calculated by the ICUMSA method as set out in Chapter A, paragraph 3, of the Annex to Regulation (EEC) No 1265/69.(1) The description "white" is reserved for:(a) sugar solution where the colour in solution does not exceed 25 ICUMSA units determined in accordance with the method specified in point (c) of Part B;(b) invert sugar solution and invert sugar syrup of which:- the conductivity ash content does not exceed 0,1 %,- the colour in solution does not exceed 25 ICUMSA units determined in accordance with the method specified in point (c) of Part B.(2) The description "white" is reserved for:(a) sugar solution where the colour in solution does not exceed 25 ICUMSA units determined in accordance with the method specified in point (c) of Part B;(b) invert sugar solution and invert sugar syrup of which:- the conductivity ash content does not exceed 0,1 %,- the colour in solution does not exceed 25 ICUMSA units determined in accordance with the method specified in point (c) of Part B.(3) The description "white" is reserved for:(a) sugar solution where the colour in solution does not exceed 25 ICUMSA units determined in accordance with the method specified in point (c) of Part B;(b) invert sugar solution and invert sugar syrup of which:- the conductivity ash content does not exceed 0,1 %,- the colour in solution does not exceed 25 ICUMSA units determined in accordance with the method specified in point (c) of Part B.(4) OJ L 163, 1.7.1969, p. 1.